Citation Nr: 0124116	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-19 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Wuesthoff Memorial Hospital 
beginning May 24, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969 and from October 1976 to October 1980.  His awards and 
decorations include the Bronze Star Medal and the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision that denied payment or 
reimbursement of unauthorized medical expenses incurred at 
Wuesthoff Memorial Hospital beginning on May 24, 1997.  

The appellant's representative, in his August 2001 written 
statement, raised a claim for individual unemployability and 
for entitlement to an increased rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD).  
Since these issues have not been developed by the RO, they 
are referred to the RO for appropriate action.  These issues 
are not inextricably intertwined with the issue on appeal and 
therefore would have no effect on whether payment or 
reimbursement of unauthorized medical expenses incurred at 
Wuesthoff Memorial Hospital beginning May 24, 1997, is 
warranted.  Kellar v. Brown, 6 Vet. App. 157 (1994).  In this 
regard, the Board notes that even if the veteran is found to 
have been entitled to a total rating at the time of the 
hospitalization on May 24, 1997, that award of a total rating 
would satisfy only one of the requirements necessary to 
receive the benefits at issue in this case.  The veteran must 
meet all of the requirements of the statute to establish 
eligibility for payment or reimbursement of unauthorized 
medical expenses, and, as detailed below, even if he had been 
in receipt of a total rating on May 24, 1997, there are other 
requirements pertaining to payment or reimbursement that he 
has not met.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  

Likewise, even if readjudication of the claim for service 
connection for aortic stenosis, discussed below, results in a 
grant of that benefit, payment or reimbursement of 
unauthorized medical expenses in this case would not be 
warranted.  This is so because certain requirements 
pertaining to payment or reimbursement would remain 
unsatisfied, namely the requirement that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  

In a September 1999 decision, the Board found that claims of 
entitlement to service connection for aortic stenosis, 
spontaneous pneumothorax, and a prostate disorder were denied 
as not well grounded.  Since that decision, however, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  In April 2001 
the veteran was notified of the change in the law by the RO 
via telephone and in writing.

Unlike the version of the law in effect at the time of the 
September 1999 decision, the VA is now charged with the duty 
to assist almost every claimant, as well as the duty to 
provide certain notices to claimants to assist them in 
pursuing the benefit sought.  In part, the new law provides 
that a claim denied as not well grounded between July 14, 
1999, and November 9, 2000, such as the claims decided in 
September 1999, could be readjudicated under the provisions 
of the new law.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  

The Board notes that in the August 2001 written statement, 
the veteran's representative requested readjudication of the 
aortic stenosis, spontaneous pneumothorax, and prostate 
disorder issues.  Therefore, the Board refers the 
aforementioned claims for readjudication to the RO.

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45,620 et seq. (Aug. 
29, 2001).  However, as the claim on appeal in this case is 
governed by part 17 of Title 38, Code of Federal Regulations, 
the aforementioned final rule is inapplicable in this case.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at 
Wuesthoff Memorial Hospital beginning on May 24, 1997.  The 
impression was presumed prosthetic valve endocarditis, a 
nonservice-connected disorder.

2.  At the time of the unauthorized treatment, the veteran 
was not rated totally and permanently disabled as a result of 
service-connected disability.

3.  The evidence does not show that the services rendered at 
Wuesthoff Memorial Hospital beginning on May 24, 1997, were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the veteran's life or health.

4.  A VA facility was feasibly available and treatment had 
not been refused.


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Wuesthoff Memorial Hospital 
beginning on May 24, 1997, is not warranted.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 17.53, 
17.54, 17.120, 17.130 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the VCAA are applicable to the issue 
currently on appeal.  The Board notes that the claim was 
apparently denied on the merits by the VAMC.  Under the VCAA, 
the VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  He was advised in the October 1998 
Statement of the Case (SOC) of the legal requirements which 
must be satisfied in order to prevail in his claim.  He was 
also advised by letter dated December 14, 1998, that he 
needed to complete and return a VA Form 10-583 (Claim for 
Payment of Cost of Unauthorized Medical Expenses) with regard 
to his claim and that such evidence was needed to 
substantiate his claim.  Further, the veteran was notified in 
the October 2000 Supplemental Statement of the Case (SSOC) 
that he had not complied with the VA's request to file a 
claim for his unauthorized medical expenses, including 
itemized bills and copies of all medical records of his 
treatment at Wuesthoff Memorial Hospital beginning on May 24, 
1997.  Although the record contains some treatment records 
from Wuesthoff Memorial Hospital, they are not complete.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Under the VCAA, the VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West Supp. 2001).  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  In fact, he indicated in April 2001 that he 
had nothing further to add to his claim.  Consequently, the 
Board finds that the VA has done everything reasonably 
possible to assist him.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

The Board has reviewed all the evidence of record.  The 
essential facts are note in dispute.  In April 1997, the 
veteran underwent aortic valve replacement surgery at the 
Tampa, Florida VAMC.  On May 16, 1997, he was readmitted to 
that facility with a four-day history of fever and 
diaphoresis.  After initial treatment, it was determined that 
the veteran needed to be treated for endocarditis which 
included a four-week course of intravenous (IV) antibiotics.  
He expressed his desire to be transferred to the West Palm 
Beach VAMC which was closer to his home.  An attempt was made 
by the Tampa VAMC to transfer the veteran; however, the West 
Palm Beach VAMC refused transfer on May 23, 1997.

Thus, on May 23, 1997, he was discharged from the Tampa VAMC 
hospital to the transitional care facility (nursing home) at 
the Tampa VAMC.  Records from his one-day stay at the Tampa 
VAMC nursing home on May 23 and 24, 1997, revealed that the 
original plan was that he would go home on May 23 with 
follow-up by home health nurses for his IV therapy.  However, 
his IV was hard to start and his veins were easily irritated, 
as evidenced by an IV infiltrate on the evening of May 23, 
which made his arm swell.  Plans were made for either a 
Mediport or Hickman catheter in order to facilitate the IV 
antibiotic therapy.

On May 24, 1997, at 11:00 a.m., the veteran informed the 
Tampa VAMC staff that he was leaving that facility.  He 
reported that his plan was to admit himself later that day to 
one of the two private hospitals in the area near his home.  
If he could not be treated at the private hospitals with his 
insurance, his back up plan was to present himself to the 
emergency room at the West Palm Beach VAMC.  The Tampa VAMC 
staff discussed with the veteran attempting to expedite 
transfer to the West Palm Beach VAMC or another facility 
closer to his home after the weekend.  He was discharged 
against medical advice (AMA) at about 2:30 p.m. on May 24, 
1997.

A report of contact reveals that VA was contacted on May 27, 
1997, that the veteran had been admitted to Wuesthoff 
Memorial Hospital on May 24, 1997, at about 11:00 p.m. with a 
tentative diagnosis of mechanical valve endocarditis.  The 
records from Wuesthoff Memorial Hospital include an emergency 
room report dated May 24, 1997, which noted the veteran 
reported that he had left the Tampa VAMC because that 
facility was filthy and his stay there had been a tremendous 
strain on his family because they had to stay at a hotel.  
The veteran was described as fatigued and thin although he 
was awake, alert, and cooperative.  The veteran was admitted 
for IV therapy, further evaluation, and to arrange further 
antibiotic care.  Consultations at Wuesthoff Memorial 
Hospital indicated an impression of presumed prosthetic valve 
endocarditis, and his frequency of IV therapy was adjusted 
from every 8 hours to every 24 hours.

A May 30, 1997, VA social work note indicates that the 
veteran had been discharged home from Wuesthoff Memorial 
Hospital with home care.  As noted above, attempts to develop 
further information about the claim, including the exact 
dates of care; the amount claimed; copies of bills; and 
copies of additional medical records from Wuesthoff Memorial 
Hospital have been unsuccessful.

The veteran is presently nonservice-connected for aortic 
valve replacement, and he has a combined service-connected 
disability rating of 70 percent for PTSD (rated 70 percent 
disabling) and scars, residuals of gasoline burns, on the 
left neck, chest and shoulder (rated 0 percent disabling).  
He appears to contend, in essence, that he felt he had no 
choice but to leave the Tampa VAMC and admit himself to 
Wuesthoff General Hospital because of poor treatment, 
including the occurrence of the IV infiltrate; deplorable 
conditions, including delays in cleaning feces and urine; and 
because he could not afford to keep his wife in a local hotel 
any longer.

In the context of a claim for payment or reimbursement of 
unauthorized medical expenses, a successful claim will show 
that each of three regulatory conditions can be satisfied.  
See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  Specifically, 
the claimant must present evidence to the effect that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A. Chapter 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.48(j) (1995); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.52-17.54, 
17.120, 17.130 (2000).

In the present case, the evidence clearly shows that the 
veteran does not satisfy the first of the aforementioned 
criteria for VA payment or reimbursement of unauthorized 
medical expenses (denoted (a) above).  The care and services 
rendered by Wuesthoff General Hospital were not for an 
adjudicated service-connected disability, as endocarditis is 
not service-connected.  The evidence also does not support a 
finding that the private hospital treatment was for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability.  No 
medical relationship has been made between the veteran's 
service-connected PTSD or burn residuals and his 
endocarditis.  Also, the veteran has not been found to have a 
total disability, permanent in nature, resulting from a 
service-connected disability.  As noted above, his combined 
service-connected disabilities are only 70 percent disabling, 
not 100 percent.  Lastly, there is no evidence that the 
veteran was participating in a VA rehabilitation program. 

The Board also finds that the evidence does not satisfy the 
second of the aforementioned criteria for VA payment or 
reimbursement of unauthorized medical expenses (denoted (b) 
above).  The record does not contain a medical opinion which 
finds that the treatment in question was rendered in a 
medical emergency.  The veteran does not contend that the 
treatment by Wuesthoff General Hospital was emergent.  See 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  The evidence 
shows that the veteran's condition was good at the time of 
admission to Wuesthoff General Hospital.  The medical 
evidence also suggests that the use of IV antibiotics was a 
precautionary measure, although the medical staff felt that 
he needed to continue the IV treatment.  Further, the Board 
finds that the requirement of a medical emergency cannot be 
satisfied where a veteran has, of his own volition, 
discharged himself AMA from a VA facility that was 
competently treating the condition for which he now seeks 
payment or reimbursement for treatment at a non-VA facility.  
Regardless, the claim fails to meet the third criteria in 
this case.  The veteran must meet all of the requirements of 
the statute to establish eligibility for payment of 
unauthorized medical expenses, and he has not done so.  See 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The evidence clearly does not satisfy the third of the 
aforementioned criteria for VA payment or reimbursement of 
unauthorized medical expenses (denoted (c) above).  The 
evidence shows that a VA facility was feasibly available, 
namely the Tampa VAMC which had been successfully providing 
him treatment for the same condition for which he was treated 
at the Wuesthoff General Hospital.  Further, the evidence 
shows that were it not for the veteran's AMA discharge from 
the Tampa VAMC, he would not have needed the treatment 
provided by the Wuesthoff General Hospital.  It is clear for 
these reasons also that treatment at the Tampa VAMC would not 
have been refused.  In fact, a June 4, 1997, ambulatory care 
note indicated that the veteran could request a return to 
Tampa VAMC or could request admission for treatment at the 
West Palm Beach VAMC.

Accordingly, the claim for VA payment or reimbursement of 
unauthorized medical expenses incurred at Wuesthoff General 
Hospital beginning on May 24, 1997, must be denied.  In this 
case, the outcome is dictated by the current laws and 
regulatory framework.  The relief sought is not provided for 
in the statutory framework within which the Board must act.  
The veteran is advised that the provisions of 38 U.S.C.A. 
§ 503 (West 1991) allow for the Secretary to provide relief 
in cases of administrative error or in cases deserving 
equitable relief; however, such action is outside the purview 
of the Board's jurisdiction.  38 C.F.R. § 20.101 (2000).  See 
Zimick, 11 Vet. App. at 50-51; Darrow v. Derwinski, 2 Vet. 
App. 303 (1992).  A grant of equitable relief is solely 
within the discretion of the Secretary of the VA.


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Wuesthoff Memorial Hospital 
beginning on May 24, 1997, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

